Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3, 5-27 are pending. Claims 2 and 4 are cancelled. Claims 1, 3, 8-11, 16-17, and 21 are amended. Claims 25-27 are new.

Allowable Subject Matter
Claims 1, 3, and 5-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

Response to Arguments
Applicant’s arguments filed 02/14/2022, with respect to the claim objections have been considered and are persuasive. 
Applicant has amended claim 11 and corrected the grammar informality.
Applicant’s arguments filed 02/14/2022, with respect to the 112 rejections have been considered and are persuasive.
Applicant has amended claim 8 to be dependent off of claim 7 instead of 1 to correct the lack of antecedent basis for ‘the plurality of golf courses’
Applicant has amended claim 9 to correct the lack of antecedent basis for ‘the respective day’. The claim has been amended to specify that a period of interest is a week with seven days, a number of current reservations is for each day of the week, and that summary graphic includes information for ‘the respective day’.
Applicant has amended claim 10 to be dependent on claim 9 to correct the lack of antecedent basis for ‘the day summary graphic’ and ‘the respect pace value’.
Applicant has amended claims 11 to correct the lack of antecedent basis for ‘the respect tee time period’ and ‘the respective true demand values’.

Applicant’s arguments filed 02/14/2022, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on pages 9-10, that the independent claims have been amended to more clearly integrate the alleged abstract idea into a practical application. 
Examiner respectfully disagrees. Claim 1 has been amended to include the limitations of cancelled claims 2 and 4 which were rejected under 101 in the previous office action. Similarly, claims 11 and 21 have Furthermore, claim 16 has been amended but does not include any new additional elements that would integrate the judicial exception into a practical application.  The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity and a mental process. The limitations are analogous to fundamental economic practices such as managing reservations for golf courses, e.g., demand of tee-times, through printed and/or electronic tee-time sheets. (see specification as published Par. 0002 and 0034. The limitations are also analogous to observation, evaluation and judgement such as determining the tee-times with the highest interest/demand. The additional elements are considered “apply it”. They are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. 
Examiner has updated the 101 rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1, 3, 5-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1, 11, 16, and 21 are directed to a non-transitory computer readable media and therefore are an article of manufacture.
Independent Claims
Step 2A Prong One
The limitations of Claim 1 recites:
...:
determine a first period of interest that includes a plurality of tee-time periods; 
determine, for individual tee-time periods of the plurality of tee-time periods, a forecasted demand based on a number of current tee-time reservations for each of the plurality of tee-time periods and a historical pickup value from a current time to respective tee-time periods; 
determine whether the individual tee-time periods are in an up category or a down category based on a comparison of the forecasted demand to respective historical demands for the individual tee-time periods;
output, ..., an indication of a number of the plurality of tee- time periods that are in the up category and a number of the plurality of tee-time periods that are in the down category; 
determine a forecasted demand for the first period of interest based on a sum of the forecasted demands for the individual tee-time periods; 
determine a pace value for the first period of interest based on a difference between the forecasted demand for the first period of interest and a historical demand for the first period of interest; and 
output, ..., a gauge chart to represent the pace value.  

The limitations of Claim 11 recites:
...:
determine, for individual tee-time periods of a period of interest, a true demand value based on a sum of a number of tee-times currently reserved and historical pickup values for the respective individual tee-time periods; 
select a first set of tee-time periods having a metric based on the respective true demand values that is within a first range; 
output a pricing adjustment for the first set of tee-time periods; and 
output, ..., a bar graph of the number of tee-times currently reserved and the true demand values for the respective individual tee-time periods, wherein the bar graph further depicts a capacity of the respective individual tee-time periods.-4-Attorney Docket No.: 134692-248928Application No.: 16/528,429 IPN: P001  

The limitations of Claim 16 recites:
...:
determine a first period of interest that includes a plurality of tee-time periods; 
determine a selection of a predetermined utilization category; 
determine, based on a historical demand for the first period of interest, a first number of tee-time periods of the plurality of tee-time periods that are in the predetermined utilization category over a plurality of golf courses, wherein, for each of the plurality of tee-time periods,...to determine whether the respective tee-time period is in the predetermined utilization category and increment a counter that corresponds to the predetermined utilization category based on the determination; and-5-Attorney Docket No.: 134692-248928Application No.: 16/528,429 IPN: P001 
output, ..., an indication of the first number of tee-time periods that are in the predetermined utilization category.  

The limitations of Claim 21 recites:
...:
determine, for individual tee-times, a forecasted demand based on a number of current tee-time reservations and a historical pickup value from a current time to respective tee-times; 
determine, for the individual tee-times, pace values based on a difference between the forecasted demands and historical demands for the individual tee-times; 
select, based on respective pace values, one or more tee times;
output, ..., an indication of reservation details for the one or more tee times; and 
output, ..., a gauge chart to represent the pace value.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity and a mental process. The limitations are analogous to fundamental economic practices such as managing reservations for golf courses, e.g., demand of tee-times, through printed and/or electronic tee-time sheets. (see specification as published Par. 0002 and 0034. The limitations are also analogous to observation, evaluation and judgement such as determining the tee-times with the highest interest/demand.  The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two

Claim 1:
One or more non-transitory, computer-readable media having instructions that, when executed by one or more processors, cause a device
graphical user interface
period summary graphic on a graphical user interface
Claim 11: 
One or more non-transitory, computer-readable media having instructions that, when executed by one or more processors, cause a device
user interface
Claim 16: 
One or more non-transitory, computer-readable media having instructions that, when executed by one or more processors, cause a device
graphical user interface
Claim 21:
One or more non-transitory, computer-readable media having instructions that, when executed by one or more processors, cause a device
graphical user interface
period summary graphic or a day summary graphic on a graphical user interface

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Dependent Claims
Dependent claims 3, 5-10, 12-15, 17-20, and 22-27 further limit abstract idea recited in Claims 1 and 11, 16 and 21. 
The following limitations further limit the abstract idea as explained above:
Claim 3: ...:
determine a number of current tee-time reservations for the first period of interest; and   
output, ..., indications of the number of current tee-time reservations for the first period of interest; 
the forecasted demand for the first period of interest; and the historical demand for the first period of interest.  
Claim 5: ...:
determine, for the individual tee-time periods, true demand values based on a sum of the number of current tee-time reservations in each of the plurality of tee-time periods and the historical pickup values for the respective tee-time periods; and 
determine, for the individual tee-time periods, the forecasted demand based on a lesser of the true demand value or a capacity of the respective tee-time period.  
Claim 6: ...:
identify a number of tee-time periods that have a true demand greater than a capacity of the respective tee-time period; and 
output, ..., an indication that the number of the plurality of tee-time periods are in a high-demand category.  
Claim 7: ...:
determine, based on a historical demand for the first period of interest, a number of tee- time periods that are in a predetermined utilization category over a plurality of golf courses; and 
output, ..., an indication of the number of tee-time periods that are in the predetermined utilization category.    
Claim 8: ..., further comprise selecting the plurality of golf courses within a geographical region.  
Claim 9: ... wherein the first period of interest is a week with seven days, each of the plurality of tee-time periods is one hour, and ...:
determine, for each day of the week, a pace value, a number of current reservations- and a historical demand; and 
output ... an indication of the pace value, number of current reservations, and historical demand for the respective day. 
Claim 10: ...:
output, ..., a gauge chart to represent the respective pace value.  
Claim 12: ...:
automatically adjust pricing of the first set of tee-time periods based on the pricing adjustment.  
Claim 13: ..., wherein the metric is a percent of the true demand values to a historical demand of tee times within a respective tee-time period.  
Claim 14: ..., wherein the first range includes values greater than 100% and the pricing adjustment is a first percentage increase in prices of the first set of tee-time periods.  
Claim 15: ..., wherein the first range includes values less than 100% and the pricing adjustment is a first percentage decrease in prices of the first set of tee-time periods.  
Claim 17: ...:
determine a plurality of periods of interest; 
determine, based on the historical demand for the plurality of periods of interest, the respective first number of tee-time periods that are in the predetermined utilization category over the plurality of golf courses; and 
output, ..., an indication of the respective first number of tee- time periods that are in the predetermined utilization category.  
Claim 18: ..., wherein the plurality of periods of interest include each month of a year.  
Claim 19: ...:
determine, based on the historical demand for the plurality of periods of interest, a total number of tee-time periods that are in the predetermined utilization category over the plurality of golf courses for the plurality of periods of interest; and 
output, ..., an indication of the total number of tee-time periods.  
Claim 20: ...:
determine selections of a plurality of predetermined utilization categories; 
determine, based on the historical demand for the period of interest, respective number of tee-time periods that are in each of the plurality of predetermined utilization categories; and
output, ..., indications of the respective number of tee-time periods that are in each of the plurality of predetermined utilization categories.  
Claim 22: ...:
select the one or more tee times based on respective pace values being less than or greater than a predetermined threshold.  
Claim 23: ...:
... to determine the predetermined threshold.
Claim 24: ...:
adjust respective prices of the one or more tee times; and 
include the adjusted prices within the indication of reservation details. 
Claim 25: ..., wherein the gauge chart includes a dial that turns clockwise to represent relatively high pace values and counterclockwise to represent relatively low pace values.  
Claim 26: ..., wherein the gauge chart further includes color coding to indicate a category of the respective pace value.  
Claim 27: ..., wherein the selected predetermined utilization category includes a selected one of:
an ups category that corresponds to a number of the tee-time periods within a period of interest that include a forecasted demand that is greater than a historical demand; 
a downs category that corresponds to a number of the tee-time periods that include a forecasted demand that is less than a historical demand; 
a hot hours category that corresponds to a number of the tee-time periods that include a forecasted demand that is greater than a capacity; and 
a power hours category that corresponds to a number of the tee-time periods that included as top market hours within a predetermined percentage of highest utilization.

As explained above, The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity and a mental process. The limitations are analogous to fundamental economic practices such as managing reservations for golf courses, e.g., demand of tee-times, through printed and/or electronic tee-time sheets. (see specification as published Par. 0002 and 0034. The limitations are also analogous to observation, evaluation and judgement such as determining the tee-times with the highest interest/demand.  
There are no further additional elements recited in dependent claims (apart from those already recited and analyzed above in the independent claims) that change the character of the limitations. Therefore, the claims are directed to ineligible subject matter


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628